Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing QUEST DIAGNOSTICS REPORTS SECOND QUARTER 2007 RESULTS LYNDHURST, N.J., JULY 24, 2007Quest Diagnostics Incorporated (NYSE: DGX), the nations leading provider of diagnostic testing, information and services, announced that for the second quarter ended June 30, 2007, income from continuing operations was $142 million, or $0.73 per diluted share, compared to $156 million, or $0.78 per diluted share, in the second quarter of 2006. The second quarter of 2007 includes the results of AmeriPath, Inc., which was acquired on May 31, 2007. Second quarter 2006 results include a charge of $0.04 per share associated with the write-down of an investment. Second quarter revenues were $1.6 billion, an increase of 3.7% compared to the prior-year level. The acquisition of AmeriPath increased consolidated revenues by 4.4% . Clinical testing revenues increased by 2.1% . Clinical testing volume, measured by the number of requisitions, decreased 6.0%, and revenue per requisition increased 8.6% . The acquisition of AmeriPath increased clinical testing volume by 1.8% and revenue per requisition by 3.1% . The change in status with UnitedHealthcare reduced consolidated revenues by approximately 4.4% and testing volume by approximately 7%. We made significant progress in the second quarter, and our business is getting stronger. We renewed a number of important managed care agreements, improved the efficiency of our operations, and acquired AmeriPath, becoming the premier cancer diagnostics company, said Surya N. Mohapatra, Ph.D., Chairman and Chief Executive Officer. Additionally, we have identified opportunities to further reduce costs by $500 million over the next two years, which will allow us to continue to expand margins and invest in growth in a highly competitive environment. For the second quarter, operating income was $272 million, or 16.6% of revenues, compared to $297 million, or 18.8% of revenues in 2006.
